Citation Nr: 1019127	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes 
Mellitus, including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), also including as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Mr. Peter J. Meadows, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
October 1966 to July 1970.  He was stationed aboard the 
U.S.S. Constellation off the coast of the Republic of Vietnam 
and received the Vietnam Service Medal (VSM).

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran's claims were previously before the Board in 
March 2008.  However, per the Chairman's Memorandum 01-06-24, 
dated in September 2006, the processing of claims for 
compensation based on exposure to herbicides that could 
potentially be affected by the outcome of the appeal in Haas 
v. Nicholson, 20 Vet. App. 256 (2006), was temporarily stayed 
pending the outcome of that appeal.  Specifically, the stay 
was applicable in those cases where a claim for service 
connection was based on exposure to herbicides (Agent Orange) 
and the only evidence of exposure was the receipt of the VSM 
or service on a vessel off the shore of Vietnam.  The Board's 
March 2008 decision, deciding other claims the Veteran also 
had appealed for a low back disorder and an inguinal hernia, 
informed him of the status of his claims for Type II Diabetes 
Mellitus and CLL due to this temporary stay.

In January 2009, the Haas stay was lifted by way of 
Chairman's Memorandum 
01-09-03, dated in January 2009.  The lifting of the stay was 
predicated on a decision by the United States Court of 
Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525), which upheld the validity and 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii).  So in 
June 2009 the Board issued a decision deciding the Veteran's 
claims for Type II Diabetes Mellitus and CLL.



In denying these claims in that June 2009 decision, the Board 
noted the Veteran had raised an objection to the Haas stay as 
it was applied to his claim for service connection for CLL 
because he alleged this claim should have been decided 
instead under 38 C.F.R. § 3.313, not §§ 3.307 and 3.309, the 
regulations at issue in the Haas litigation.  He argued that 
CLL is a subcategory, i.e., type of 
non-Hodgkin's lymphoma (NHL) and, thus, entitled to 
presumptive service connection under § 3.313(b) because, 
unlike in § 3.309(e), NHL need only have manifest subsequent 
to service in a Veteran who served in Vietnam during the 
Vietnam era, including in the offshore waters of Vietnam.  As 
pointed out in a February 2009 letter from his Congressman 
(The Honorable J.B.), taking issue with two other seemingly 
contradictive letters included in the correspondence from the 
RO and VA's Under Secretary for Benefits, presumptive service 
connection for NHL under § 3.313(b) does not require exposure 
to Agent Orange or other herbicide or service on the ground 
in Vietnam - that is, in country or on its inland waterways.  
The Board pointed out, however, that the Veteran's claim then 
currently at issue on appeal, and even now still, is 
specifically for CLL, not NHL.  And despite his contentions 
to the contrary, and the February 2009 statement from his 
Congressman inquiring about this, as there is no indication 
it was the intention of the regulation's drafters to include 
CLL as a subcategory of NHL, especially since CLL and NHL are 
listed as two separate and distinct disorders in § 3.309(e), 
it would be inappropriate and contravene the intended spirit 
of the regulation to circumvent this clearly defined 
distinction by considering the CLL as synonymous with NHL 
under § 3.313(b) in this catch-all manner.  So application of 
the Haas stay is this appeal was warranted.  And regardless, 
as the Board went on to note, the mere fact that the 
Veteran's claims were temporarily stayed pending the 
resolution of the Haas appeal had become moot anyway because, 
as mentioned, the Haas stay since had been lifted - thereby 
permitting the immediate adjudication of the affected claims, 
which, as concerns the Veteran in particular, the Board did 
in its June 2009 decision denying these claims.



The Veteran appealed the Board's June 2009 decision to the 
U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In 
December 2009, his attorney and VA's Office of General 
Counsel - representing the Secretary, filed a joint motion 
asking the Court to vacate the Board's decision and remand 
the claims for readjudication in compliance with directives 
specified.  Specifically, the parties agreed the Board needs 
to assess the credibility of the Veteran's lay testimony 
in determining whether he was exposed to Agent Orange in the 
military in the manner alleged.  Since this is the only basis 
for vacating the Board's prior decision, the prior decision 
is essentially replicated in all other respects, but now with 
an additional section considering the Veteran's lay 
allegations of herbicide exposure.


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Constellation in the 
waters offshore of the Republic of Vietnam and was awarded 
the VSM, but there is no competent and credible evidence that 
he ever set foot in country or on the inland waterways, 
so no presumed exposure to Agent Orange or other herbicide, 
and his lay testimony concerning this is not credible to 
alternatively establish this exposure on a factual basis.

2.  His current appeal is for service connection for Type II 
Diabetes Mellitus and CLL, not NHL, and VA regulation - 
specifically, 38 C.F.R. § 3.309(e), distinguishes CLL from 
NHL, thereby discrediting any notion that these conditions 
should be considered synonymously under 38 C.F.R. § 3.313(b), 
which, instead, only applies to NHL.

3.  His Type II Diabetes Mellitus and CLL were initially 
diagnosed many years after his military service ended and, 
because it has not been either presumptively or factually 
established that he was exposed to Agent Orange at any time 
or in any capacity during his military service, these 
conditions necessarily cannot be a consequence or residual of 
that alleged exposure since, for all intents and purposes, it 
did not occur.


CONCLUSIONS OF LAW

1.  The Veteran's Type II Diabetes Mellitus was not incurred 
in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's CLL also was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that VCAA notice errors, 
concerning any element of a claim, are presumed prejudicial 
and that it is incumbent on VA, not the Veteran, to rebut 
this presumption by showing the error will not affect the 
essential fairness of the adjudication.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Sanders' 
Federal Circuit Court further noted that, to overcome this 
burden of prejudicial error, VA needed to show:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim."  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.

On appeal, however, in Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the U.S. Supreme Court overturned the Federal Circuit 
Court's decision and held, instead, that the claimant - as 
the pleading party, not VA, bears the burden of showing how a 
VCAA notice error is prejudicial, meaning outcome 
determinative.



In any event, here, a letter satisfying the notice 
requirements of 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in May 2004, prior to initially adjudicating his 
claims in October 2004.  The letter informed him of the 
evidence required to substantiate his claims and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letter did not comply with Dingess, as he was 
not apprised of the downstream disability rating and 
effective date elements of his claims, but this is 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Since the Board is concluding below that the preponderance of 
the evidence is against his underlying claims for service 
connection, the downstream disability rating and effective 
date elements of his claims are ultimately moot.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his private medical records from W.T.F., M.D., and 
the Veteran's attorney recently submitted the report of an 
independent medical evaluation in March 2010 by another 
private physician, G.L.W., M.D.  There is no indication of 
any outstanding records pertaining to the claims.  Indeed, 
when submitting this additional medical statement in March 
2010, along with a brief, the Veteran's attorney waived the 
right to have the RO initially consider this additional 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  The 
Veteran's attorney also indicated they have nothing more to 
submit and, therefore, asked the Board to immediately proceed 
with the readjudication of the appeal.

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's diabetes mellitus and CLL 
are related to his military service, and especially to his 
alleged exposure to Agent Orange, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  


According to McLendon, VA must provide a medical examination 
in a service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this particular case at hand, though, resolution of this 
appeal ultimately turns on whether the Veteran was exposed to 
Agent Orange during his military service as he is alleging, 
which is a factual, not medical, determination.  Indeed, even 
the joint motion vacating the Board's prior decision all but 
acknowledges as much by directing that the Board consider 
whether his lay allegations are credible and, thus, 
sufficient to establish the occurrence of this exposure on a 
factual basis.  The additional medical statement the 
Veteran's attorney recently submitted in March 2010 from 
G.L.W., M.D., is only sufficient to etiologically link 
the Veteran's Type II Diabetes Mellitus and CLL to his 
military service if it is established he was indeed exposed 
to Agent Orange as alleged, because this is the sole basis 
for this doctor relating these conditions to the Veteran's 
military service.  That is to say, if this predicating event 
(exposure to Agent Orange) is not factually established as 
having occurred, then there necessarily cannot be any 
consequent Type II Diabetes Mellitus and CLL because the 
event that supposedly caused these conditions for all intents 
and purposes never happened.  Hence, if the Board was to also 
schedule the Veteran for a VA compensation examination for an 
additional medical nexus opinion concerning this, so, too, 
would the designated VA examiner have to make a factual 
rather than medical determination regarding whether the 
alleged exposure to Agent Orange during service occurred.  
And VA adjudicators, not medical examiners, decide questions 
of fact like this.  Charles v. Principi, 16 Vet. App. 370 
(2002).



II.  Presumptive Service Connection based on Exposure to 
Herbicides

The Veteran, who served on active duty in the U.S. Navy from 
October 1966 to July 1970, was diagnosed with diabetes 
mellitus in 1978 and CLL in 1989.  He believes these 
conditions may have been caused by his exposure to 
Agent Orange while serving aboard the USS Constellation when 
it was stationed off the coast of Vietnam.  For the reasons 
and bases set forth below, however, the Board finds no basis 
to grant these claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, Type 2 Diabetes, Hodgkin's 
disease, Chronic Lymphocytic Leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(italics added for emphasis).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

There is no disputing the Veteran has the conditions at 
issue, Type II Diabetes and CLL, which are included in the 
list of presumptive diseases.  38 C.F.R. § 3.309(e).  But 
there is no evidence he ever set foot in the Republic of 
Vietnam or on the inland waterways during the Vietnam era to 
entitle him to consideration of this presumption.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  And as already alluded 
to, the Federal Circuit Court recently clarified that service 
in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).



The Veteran's records indicate he served aboard the USS 
Constellation, which was in the waters off the coast of 
Vietnam from April 1968 to January 1969 and from September 
1969 to May 1970.  See also this Navy website, 
http://www.history.navy.mil/danfs/index.html, the Dictionary 
of American Fighting Ships, enabling the user to research the 
history of a specified naval vessel.  This site provides 
useful information in attempting to determine whether a 
vessel had "brown water" service in the inland waterways in 
the Republic of Vietnam or was a "blue water" vessel that 
docked in Vietnam, although it does not appear the listings 
are all-inclusive.  Nevertheless, here, the Veteran's records 
do not show, nor has he alleged, that he ever disembarked in 
Vietnam during either of those tours.  The Board realizes he 
was awarded the VSM, but the VSM was awarded to all members 
of the Armed Forces of the United States serving in Vietnam 
and the contiguous waters or airspace thereover, as well as 
for those who served in Thailand, Laos or Cambodia while 
serving in direct support of operations in Vietnam.  See 
Manual of Military Decorations and Awards, 6.5 (U.S. 
Department of Defense Manual 1348.33-M, September 1996).  
Therefore, his mere receipt of the VSM, while commendable in 
its own right, is not indicative of his actual service on the 
landmass of Vietnam or inland waterways.  See Haas, 525 F.3d 
at 1168.

In short, presumptive service connection based on exposure to 
Agent Orange is not warranted.  Service connection for Type 
II Diabetes Mellitus and CLL, therefore, may only be 
established with proof of actual direct causation.  
Combee, supra.  See, too, McCartt v. West, 12 Vet. App. 164, 
167 (1999) (wherein the Court held that the provisions set 
forth in Combee, which actually instead concerned 
radiation exposure, are nonetheless equally applicable in 
cases, as here, involving claimed Agent Orange exposure).



III.  Service Connection for Diabetes Mellitus based on 
Direct Incurrence in Service or within one year of 
Discharge to Otherwise Warrant Presuming it was Incurred 
in Service

The Veteran's STRs make no reference to diabetes mellitus 
and, in fact, show two urinalyses that were negative for 
sugar.  So these STRs provide probative evidence against his 
claim insofar as this condition initially manifesting during 
his service.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
There also is no indication of Type II Diabetes Mellitus, 
certainly not to a degree of at least 10-percent disabling, 
within one year of his discharge from service in July 1970 
(meaning by July 1971).  Diabetes Mellitus is rated under 38 
C.F.R. § 4.119, Diagnostic Code 7913, and the minimum 
compensable rating of 10 percent is warranted when the 
condition is manageable by restricted diet only - so 
obviously at least requiring the Veteran have received a 
diagnosis of this condition.  Here, though, instead, the 
record shows his diabetes mellitus was first diagnosed in 
1978, some 8 years after his military service had ended.  So 
he is not entitled to presumptive service connection for this 
condition under the alternative provisions of 38 U.S.C.A. 
§§ 1101, 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).  
Moreover, this relatively prolonged period, 
8-year lapse, between the conclusion of his military service 
and initial diagnosis, without any relevant medical complaint 
in the interim, also can be considered, along with other 
factors, as evidence of whether this condition was incurred 
during his service resulting in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).



IV.  Service Connection for CLL based on Direct Incurrence 
in Service or within one year of Discharge or Even Later 
to Otherwise Warrant Presuming it was Incurred in Service

Just like his Type II Diabetes Mellitus, the Veteran's STRs 
do not mention any relevant complaints, diagnosis or 
treatment of CLL in service.  This is probative evidence 
against this claim.  See Struck, 9 Vet. App. at 145.  
Malignant (cancerous) tumors may be presumed to have been 
incurred in service if manifested to a compensable degree, 
generally at least 10-percent disabling, within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
and 38 C.F.R. §§ 3.307, 3.309(a).  But this did not occur in 
this instance because the Veteran first received a diagnosis 
of CLL in 1989, some 19 years after his military service had 
ended, so this, too, is probative evidence against this 
claim.  See Maxson, 230 F.3d at 1330.

Moreover, as already explained, although 38 C.F.R. § 3.313(b) 
permits the granting of presumptive service connection for 
NHL - even when not initially diagnosed during service or 
for many years after, provided the Veteran served in Vietnam 
during the Vietnam era (including on a vessel in the waters 
offshore), his current claim at issue is for CLL, not NHL.  
And despite his contentions to the contrary, and those of his 
Congressman, there is no indication in 38 C.F.R. § 3.313(b) 
that this VA regulation was intended to include or consider 
CLL as synonymous with or a subcategory of NHL, especially 
given the fact that these conditions are considered as two 
separate and distinct disorders under 38 C.F.R. § 3.309(e).  
Because the drafters of the regulation listed them as two 
separate and distinct disorders in 38 C.F.R. § 3.309(e), it 
stands to reason that they did not then mean to consider them 
as what amounts to functionally equivalent when specifying 
that NHL is entitled to presumptive service connection under 
38 C.F.R. § 3.313(b).  So if the Board were to do this, 
consider CLL under the umbrella of NHL, this seemingly would 
violate and contravene the intended spirit of the regulation 
by allowing the Veteran to circumvent a distinction between 
these two conditions that has been expressly indicated in 
38 C.F.R. § 3.309(e).



38 C.F.R. § 3.313 was promulgated in October 1990.  See 55 
Fed. Reg. 43,123-43,125 (Oct. 26. 1990).  The regulation was 
made effective from August 5, 1964.  The purpose of the 
regulation was to establish criteria to be followed in 
adjudicating claims for service connection for NHL by 
Veterans that served in Vietnam during the Vietnam era.

The regulation provides:

(a) Service in Vietnam.  Service in Vietnam 
includes service in the waters offshore or service 
in other locations if the conditions of service 
involved duty or visitation in Vietnam.

(b) Service connection based on service in Vietnam.  
Service in Vietnam during the Vietnam Era, together 
with the development of [NHL] manifested subsequent 
to such service is sufficient to establish service 
connection for that disease.

38 C.F.R. § 3.313 (2009).

This regulatory provision did not require a claimant to have 
actually been present in Vietnam (i.e., in country or on the 
inland waterways) to be eligible for the presumption of 
service connection for the disease.  Instead, it provides 
presumptive service connection for NHL for even those 
Veterans that served in the waters offshore.  See VAOPGCPREC 
7-93 (Paragraph 7).  It is clear from the Federal Register 
rule announcement, however, that the regulation was 
implemented solely for the purpose of addressing claims 
involving NHL.  The regulation did not alter the regulatory 
scheme established at 38 C.F.R. § 3.307(a)(6), specifically 
the requirement for a claimant to have served in Vietnam, in 
adjudicating claims for presumptive service connection, for 
diseases other than NHL, which were based on herbicide 
exposure.



As support for his argument that CLL should be treated as 
synonymous with or a subcategory of NHL under 38 C.F.R. 
§ 3.313(b), the Veteran submitted medical literature 
suggesting the appropriateness of this categorization.  But 
as already explained, 38 C.F.R. § 3.309(e), which identifies 
the diseases that are presumptively linked to herbicide 
exposure, lists CLL and NHL as two separate and distinct 
diseases.

"[T]he plain language of a statute "must be given effect 
unless a 'literal application of [it] will produce a result 
demonstrably at odds with the intention of the drafters.'  
[citations omitted].  Only where a statute's plain meaning 
leads to an absurd result that Congress clearly never could 
have intended is this "plain meaning rule" abandoned for a 
review of the applicable legislative history and statutory 
construction."  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  For the drafters to intend for CLL to be a different 
disorder than NHL when applying § 3.309(e), but the same 
disorder when instead applying § 3.313(b) would create an 
absurd result.  Therefore, the plain language that these two 
disorders are separate for the purposes of claims 
adjudication must be given effect.

As the Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA, the Board cannot grant this claim under 
§ 3.313(b).  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2009).

V.  The Veteran's Lay Allegations of Exposure to Herbicides

In response to the December 2009 Court-granted joint motion, 
the Board has added this additional section to address the 
Court's concerns that when previously adjudicating the claims 
the Board failed to adequately consider the Veteran's 
lay statements and determine whether they are credible to 
factually establish he was exposed to Agent Orange during his 
military service in the manner alleged.



Since receiving the file back from the Court for this 
additional consideration, the Veteran's attorney has 
submitted a March 2010 statement from a private physician, 
G.L.W., M.D., indicating he had reviewed the relevant medical 
records in the claims file and conducted a clinical interview 
of the Veteran for the purpose of rendering a medical opinion 
concerning service connection for his currently diagnosed 
Type II Diabetes Mellitus and CLL.  This doctor ultimately 
concluded that, based on the conditions and circumstances of 
the Veteran's service (which this doctor recounted), "it is 
highly likely that [the Veteran] was in fact exposed to Agent 
Orange while aboard the USS Constellation."  So this 
physician's supporting medical nexus opinion, etiologically 
linking these conditions to the Veteran's military service, 
is predicated entirely on the notion that the Veteran was 
exposed to Agent Orange during his service as alleged.  
Therefore, it logically follows that, if instead it is not 
established he was exposed to Agent Orange while in service, 
he cannot possibly have consequent Type II Diabetes Mellitus 
and CLL because for all intents and purposes this predicating 
event, namely, this exposure, never actually occurred.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) 
(the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions is within the province of the 
Board).

It further warrants pointing out that, just because this 
private physician considers the Veteran "highly credible and 
fully competent to report his symptoms, as well as his 
personal and medical history", does not in turn mean the 
Board also has to find the Veteran's lay testimony concerning 
his purported exposure to Agent Orange in service credible 
and, thus, probative.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  See also 38 C.F.R. § 
3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability, during service or since, 
even where not corroborated by contemporaneous 
medical evidence, but also indicating the Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence).

Other precedent cases addressing lay evidence indicate it can 
be competent and sufficient to establish a diagnosis of a 
condition when:  (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg, separated shoulder, 
varicose veins, etc.), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh the 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, though, as already conceded, there is no disputing the 
Veteran has the required diagnoses of Type II Diabetes 
Mellitus and CLL.  So this is not a situation of the Board 
questioning the validity of these diagnoses inasmuch as they 
already have been readily accepted since confirmed by 
physicians that have examined him and/or reviewed his 
relevant medical history, including Dr. G.L.W.  So it is not 
a matter of the Veteran needing to establish this diagnosis 
on the basis of his lay testimony.



Furthermore, since Dr. G.L.W. etiologically linked these 
diagnoses to the Veteran's military service, and in 
particular to his purported exposure to Agent Orange, the 
Board also is not disputing the Veteran has the required 
supporting medical nexus evidence of this cause-and-effect 
correlation.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

But, again, most crucial to favorable resolution of the 
Veteran's claims is establishing that he was indeed exposed 
to Agent Orange during his military service.  Just because a 
physician or other medical health care professional accepts 
his description of his experiences in service as credible and 
indicates the conditions at issue are a result of those 
experiences does not, in turn, mean the Board is required to 
grant service connection.  Cf. Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The Board is not required to accept 
his uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  See also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); and Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996) (discussing the insufficiency of this type of 
after-the-fact medical nexus evidence in the context of 
claims for service connection for posttraumatic stress 
disorder (PTSD), where the Veteran did not have combat 
service to warrant presuming the traumatic incident (i.e., 
stressor) in question occurred).

The Veteran alleges that, while stationed aboard the U.S.S. 
Constellation, he was exposed to Agent Orange.  He says he 
was responsible for maintaining, repairing, installing, 
operating, and handling aviation ordnance equipment and was 
responsible for ordnance used in carrying out combat sorties 
and for aircraft upon return from their mission.  He believes 
the aircraft had Agent Orange on them, so he was exposed to 
the herbicide while loading and unloading ordnance.  
He also suspects Agent Orange reached his vessel through 
clouds of overspray.

In the March 2010 statement, Dr. G.L.W. recounted those 
events in service as a likely source of exposure to Agent 
Orange and the reason the Veteran now has Type II Diabetes 
Mellitus and CLL.

But the following memorandum from the U.S. Army and Joint 
Services Records Research Center (JSRRC) addresses the 
Veteran's claim of herbicide exposure while aboard the U.S.S. 
Constellation and outlines the JSRRC's position that it 
cannot establish any exposure to herbicides for Veterans 
aboard Navy ships during Vietnam.

DEPARTMENT OF THE ARMY 
U.S. ARMY & JOINT SERVICES RECORDS RESEARCH CENTER 
7701 TELEGRAPH ROAD 
KINGMAN BUILDING, ROOM 2C08 
ALEXANDRIA, VA 22315-3828 

AAHS-RDC 01 May 09

MEMORANDUM FOR RECORD

SUBJECT: Joint Services Records Research Center 
Statement on Research Findings Regarding Navy and 
Coast Guard Ships During the Vietnam Era

1.  In the course of its research efforts, the 
JSRRC has reviewed numerous official military 
documents, ships histories, deck logs, and other 
sources of information related to Navy and Coast 
Guard ships and the use of tactical herbicide 
agents, such as Agent Orange, during the Vietnam 
Era.

2.  To date, the JSRRC has found no evidence that 
indicates Navy or Coast Guard ships transported 
tactical herbicides from the United States to the 
Republic of Vietnam or that ships operating off the 
coast of Vietnam used, stored, tested, or 
transported tactical herbicides.  Additionally, the 
JSRRC cannot document or verify that a shipboard 
Veteran was exposed to tactical herbicides based on 
contact with aircraft that flew over Vietnam or 
equipment that was used in Vietnam.

3.  Therefore, the JSRRC can provide no evidence to 
support a Veteran's claim of exposure to tactical 
herbicide agents while serving aboard a Navy or 
Coast Guard ship during the Vietnam era.

/s/
Domenic A. Baldini
Director

So these JSRRC findings are in direct contradiction to the 
Veteran's allegations of exposure to Agent Orange during his 
military service while stationed aboard the USS 
Constellation.  And further, because Dr. G.L.W. accepted, as 
true, the Veteran's unsubstantiated allegation that he was 
exposed to Agent Orange during his military service while 
aboard this ship, Dr. G.L.W.'s opinion linking the Veteran's 
Type II Diabetes Mellitus and CLL to said exposure is 
predicated on an inaccurate factual premise and, thus, an 
insufficient basis to grant service connection.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the Veteran, where, as here, that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of medical opinions and the 
value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's underlying decision because the Board had dismissed 
one of the two favorable private medical opinions solely on 
the basis that the physician had not reviewed the claims 
file, without an explanation of why that failure compromised 
the value of the medical opinion.  In contrast, the Court 
held that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, as mentioned, the Board is not rejecting Dr. G.L.W.'s 
supporting opinion on the basis of him not having reviewed 
the claims file, especially since he clearly indicated in his 
statement that he did review the file.  Rather, the Board is 
rejecting this doctors opinion because it accepted, as fact, 
the Veteran's purported exposure to Agent Orange while 
stationed aboard the USS Constellation, although not 
objectively substantiated according to the JSRRC's findings 
to the contrary.

As far as the Veteran's own ability to establish that the 
aircraft he came in contact with aboard this ship had Agent 
Orange on them, he must be able to point to some factual 
basis for this conclusion.  First and foremost, his lay 
statements that these aircraft had Agent Orange on them are 
not based on his personal knowledge.  As he was not aboard 
the aircraft while they flew over Vietnam, he has no 
firsthand knowledge of what the aircraft were exposed to in 
the air.  And as he did not witness the aircraft on land in 
the Republic of Vietnam, he has no firsthand knowledge of 
what the aircraft was exposed to on land, even if they ever 
had occasion or reason to land in Vietnam.  He has not stated 
that he could tell by sight, smell, or touch that there were 
in fact herbicides on these aircraft.  He has not even stated 
that he is personally familiar with what herbicides look 
like, smell like or feel like to be able to make such an 
identification. Because he has no personal knowledge that 
there was Agent Orange on these aircraft, the Board finds 
that he is not credible to testify that these aircraft he 
encountered in fact had herbicides on them or had been so 
exposed.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See 
also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).

The Veteran also has not identified any source of information 
on the spraying operations in Vietnam that would give him 
expert knowledge beyond what the JSSRC gleaned from the 
available military records.  He has not stated that he was 
involved in Operation Ranch Hand or privy to any specifics of 
the spraying operation.  (Incidentally, Operation Ranch Hand 
was carried out by the U.S. Air Force, not the Navy.  
Additionally, the high altitude jet aircraft generally flew 
far above the low and slow flying UC-123 aircraft that 
sprayed tactical herbicides over Vietnam during Operation 
Ranch Hand, so they would not have been in the path of the 
spraying.)  Therefore, the Veteran is not competent to 
testify as an expert witness as to the probability that 
herbicides were on the aircraft he encountered.

As well, the Veteran has not testified about any credible 
person telling him that the aircraft he encountered had 
herbicides on them.  And as he has not identified any such 
person, the Board is unable to verify the credibility of that 
person.

It further deserves mentioning that, for the time period that 
the Veteran was aboard the U.S.S. Constellation while it was 
stationed near Vietnam, April 1968 to January 1969 and 
September 1969 to May 1970, the spraying operations were on 
the wane.  They were put on hold during the Tet Offensive in 
early 1968 and were suspended completely by April 1970.

The U.S.S. Constellation III (CV-64) was an aircraft carrier.  
As such, aircraft carriers remained at sea and did not sail 
in the inland waterways of Vietnam.  Additionally, the 
history of U.S.S. Constellation III from 1968-1970 indicates 
the ship had to remain above the 20th parallel of North 
Vietnam. (The demilitarized zone (DMZ) where the spraying 
operations occurred was approximately the 16th parallel, 
about 240 nautical miles south.)  The ship's history is 
recorded as:

Returning to Vietnam in May 1968 after six months 
stateside, the Constellation/CVW-14 team was 
restricted to strikes below the 20th parallel of 
North Vietnam as a result of a March presidential 
order. This was followed by a complete halt to 
strikes over the north on 1 November. Connie spent 
128 days on the line, flying more than 11,000 
combat and support missions and dropping almost 
20,000 tons of ordnance. Fifteen aircraft were 
destroyed, nine due to enemy action.  Six aircrew 
members perished, five were listed as 
killed in action (KIA) and three were taken as 
prisoners of war (POWs).  The eight-month 
deployment ended in January 1969.

By August, it was time for Connie to return to 
Vietnam for a fifth combat deployment, again with 
CVW-14.  Following an initial 20-day period of 
supporting strikes in South Vietnam as well as 
Laos, Constellation sailed to Defender Station in 
the Sea of Japan, which had been created as a 
result of increased tensions on the 
Korean Peninsula.  A return to Yankee Station on 1 
November also produced a major milestone in the 
carrier's life when the F-4J aircrew of air wing 
skipper Cdr. R. K. Billings and Ltjg. Jeff Taylor 
of VF-143 conducted Connie's 100,000th arrested 
landing.  During a mission on 28 March 1970, the 
VF-142 F-4 crew of Lts. Jerome E. Beaulier and 
Steven J. Barkley downed a North Vietnamese MiG-21.  
Following a total of 128 days on the line, Connie's 
nine-month deployment ended in May, with CVW-14 
suffering the loss of seven total aircraft, five to 
enemy action. One aircrewman was taken as a POW, 
but there were no fatalities.

Dictionary of American Naval Fighting Ships, 
http://www.history.navy.mil.

Therefore, the Veteran has not submitted any credible factual 
evidence that he was exposed to herbicides.  There are only 
his unsubstantiated allegations that:  1) Agent Orange was 
sprayed in Vietnam during the Vietnam Era, 2) aircraft flew 
combat sorties from the U.S.S. Constellation to Vietnam, 3) 
he worked with aircraft, and 4) he has been diagnosed with 
illnesses that can be caused by herbicide exposure.  He asks 
the Board to find that the benefit of the doubt establishes 
herbicide exposure from these facts.  But a conclusion of 
herbicide exposure based on these facts is far too 
speculative, especially, again, given the JSRRC's findings to 
the contrary.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that service connection may not be based on resort 
to speculation or remote possibility).

The Board also finds that the Veteran's theory that a cloud 
of Agent Orange overspray travelled 240 miles north to his 
ship is too speculative to establish service connection.  He 
has not established himself as an expert in the airborne 
dispersal of dioxin, has not submitted any evidence of the 
likelihood of such transmission, and the Board has no 
expertise in this area to rely on.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is still against the Veteran's 
claims of entitlement to service connection for 
Type II Diabetes Mellitus and CLL, including especially 
secondary to his alleged exposure to Agent Orange.  And since 
the preponderance of the evidence is against his claim, there 
is no reasonable doubt to resolve in his favor, and his 
appeal of these claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).


ORDER

The claim for service connection for Type II Diabetes 
Mellitus is denied.

The claim for service connection for CLL also is denied




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


